PER CURIAM.
The state acknowledges that the written adjudication erroneously reflects that Appellant was found guilty as to count I. The trial court, recognizing that it could not sentence Appellant on both count I and count II, orally adjudicated him guilty only with regard to counts II, III, and IV. We recognize that the court did not sentence Appellant as to count I; nevertheless, we reverse and remand so that the trial court may vacate the adjudication as to count I. In all other respects, the judgment and sentence are affirmed.
STONE, C.J., and FARMER and GROSS, JJ., concur.